Gerald C. Mann                 Aus-mra a,.TF;PLAB
                       D




     Hon. K. D. Hsll            Opinion No* O-1976
     County Attorney            Re: Is the county required to furnish
     Refuglo County             an office for justices of the peace in
     Refugio, Texas             counties where the population is less
                                than lC,OOC?
                                If not, would the county be permitted
                                to spend money for furnishing and equip-
                                ping offices  of the justices of ,the
     Dear Sir:                  pe,ace if its officers desire to do: so?
                   We are in receipt of your letter of February 17 1940,
     requesting     an opinion of this department on the above sta 4 ed
     quest ions.
                 Article   1603 of Vernon’s Annotated Civil     Statutes
     treads as follows:
                 “The county commissioners court of each county,
            as soon as practicable  after the establishment of
            a county seat, or after Its removal from one place
            to another, shall provide a court house and jail
            for the county, and offices   for county officers at
          . such county seat and keep the same in good repair.”
               Article     2379, Vernon’s Annotated Civil     Statutes,
     reads as follows:
                 “When the justice precinct where the courthouse
           of any county is located contains more than seventy-
           five thousand inhabitants,   the commissioners c.ourt
           of said county shall provlde and furnish a suitable
           place in such courthouse for such justice to hold
           court .”
               Conferen,ce Opinion No. 2328, printed in the 1920-22
     Biennial Reports of the Attorney General, at page 439, holds:
                 “1. The commissioners court is not authorized
           by law to furnish offices for justices of the peace
           except as provided in Chapter 94, General Laws, Regu-
           lar Session of the 36th Legislature,  which statute
           requires that suitable places shall be provided and
           furnished in the courthouse for the holding of court
Hon. K. D. Hall,   page 2


     by justices of the peace in the precinat where
     such courthouse is situated where there are more
     than seventy-five thousand inhabit ants in’such
     just ice precinct.
           "2.   In all other instances the   commissioners
     court is without authority to furnish     offices for
     justices of’the peace and hence said     court is not
     authorized to pay office rent out of     county funds
     for ‘justices of the peace.”
           The Supreme Court of Texas In the case of.Reynolds,
Justice of’the Peace v. Tarrant County, 14 S.W. 580 in effect
holds that a ‘justice of the peace Is not a county o!ficer wlth-
in the meaning of Article 705 (which is now Article 1603) pro-
viding that the county commissioners( court shall provide and
maintain offices for the county officers,  and the justice of
the peace cannot maintain an action to recover from the county
moneys expended for office rent and furnishings.
           In an opinion written January 9, 1933, by Honorable
Homer d. De Wolfe, this department held that the commissioners*
court is not authorized by law to furnish offices   for justices
of the peace except as provided in Article 2379 Vernon’s An-
notated Civil Statutes   which requires that suigable places
shall be provided and furnished in the courthouse far the hold-
ing of court by justices of the peace ‘in the precinct where such
courthouse is situated where there are more than seventy-five
thousand inhabitants In such justice precinct    and that the com-
missioners’ court Is not authorized to pay of&e     rent out of
county funds for justices of the peace.
          -la an opin$on written September 28 1932, by Honorable
6actt~ Gainsr,,~Aseist&tit Attorney General, thfe department held
that the ooiinri8dioner.s~~ ocurt is without authority to rent of-
fiosa or ,buildlngs for’ ‘ju%istioa’.court rxoept under Article 2379.

          We believe   that Opinion No. 2328 supra, Is at%13 a
aorreot interpretation   of the law in regar b to payment by the
county of office   rent for justioee of the peaae.
           With reference to Article 2379, supra, it appears that
the Legislature was under the Impression that the commissionerst
court was before the passage of this Act, without authority to
even provide offices   in the courthouse for justices of the peace,
and that In order for the commisslonerst court to have authority
to furnish offices   in the courthouse to justices of the peace in
precincts having more than seventy-five thousand inhabitants, it
was necessary to expressly cohfer,such authorlty upon said court-
Hon. K. D. Xall,   page 3


Having affirmatively  conferred this authority upon the commis-
sioners' court to be exercised under the circumstances and
conditions mentioned in this Act, this has the effect of negat-
ing the authority of the court to exercise like authority under
any other circumstances or conditions.
            Article 3899b, Vernon's Annotated Civil Statutes,
does not authorize the commissionerst court to pay office rent
for a justice of the peace.   So far as a justice of the peace
is concerned this Act only requires the commissioners' court
to furnish him with such books and stationery as are necessary
in the performance of his duties.
           In viewof the foregoing authorities you are respect-
fully advised that it is the opinion of this department that
the two questions submitted in your inquiry must be answered in
the negative.
          Trusting that the foregoing   fully   answers your ln-
quiry, we remain
                                   Yours very truly
                                   ATTORNEY
                                          GENERAL
                                                OF TFiXAS
                                   By /s/ Ardell Williams
                                   Ardell Williams, Assistant
APPROVRD FEB 23, 1940
/s/ Gerald C. Mann
ATTORNEY GENERAL OFTRKAS
APPROVRD:
        OPINIONCOMMITTEE
BY:    BWR, CHAIRMAN
AW:LM:wb